Case 2:16-cr-00018-WTL-CMM Document 391 Filed 05/03/19 Page 1 of 2 PageID #: 8041



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                )
                                           )
                      Plaintiff,           )
                                           )
               V.                          )     Cause No. 2:16-cr-0018-WTL-CMM
                                           )
                                           )
  ANDREW N. ROGERS,                        )
                                           )
                      Defendant.           )
                                           )

                                          ORDER


        Upon consideration of the parties’ Joint Motion To Forego Presentence

  Investigation Report, the Court concludes that the Motion is well taken. The Court

  finds that, consistent with Rule 32(c)(1)(A)(ii) of the Federal Rules of Criminal

  Procedure, the information in the record enables the Court to meaningfully

  exercise its sentencing authority under 18 U.S.C. § 3553, and will permit the Court

  to explain its finding on the record.

        It is therefore ORDERED that, pursuant to Rule 32(c)(1)(A)(ii), the plea and

  sentencing in this matter, set for May 3, 2019, shall proceed without preparation

  and submission of a Presentence Investigation Report by United States Probation.


  SO ORDERED.

        Date: 5/3/2019
Case 2:16-cr-00018-WTL-CMM Document 391 Filed 05/03/19 Page 2 of 2 PageID #: 8042




  Distribution:
  All ECF-registered counsel of record via email generated by the Court’s ECF
  System
